Citation Nr: 0512944	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-37 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the RO.  

As will be discussed in greater detail hereinbelow, the 
veteran recently submitted a signed statement indicating that 
he wished to withdraw his appeal.  

For this reason, the Board no longer has jurisdiction over 
the claim of service connection for bilateral hearing loss.  


FINDING OF FACT

In a signed statement received by the RO in May 2005 and 
forwarded to the Board later that month, prior to the 
promulgation of a decision, the veteran indicated that he 
wished to withdraw his appeal with respect to the claim of 
service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement 
to service connection for bilateral hearing loss have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  

In a signed statement received by the RO in May 2005 and 
forwarded to the Board later that month, prior to the 
promulgation of a decision by the Board, the appellant 
stated, in pertinent part, that he wished to withdraw a 
request for a personal hearing because he no longer wished to 
pursue an appeal as to his claim of service connection for 
bilateral hearing loss.  

As a result of this withdrawal, no allegations of error of 
fact or law remain before the Board for consideration with 
respect to the issue certified on appeal.  

Consequently, the Board no longer has jurisdiction to 
consider the claim of service connection for bilateral 
hearing loss, and it must be dismissed, without prejudice.  


ORDER

The veteran's appeal as to the issue of service connection 
for a bilateral hearing loss is dismissed.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


